TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00161-CV


David P. Hissey, Appellant

v.

JP Morgan Chase Bank N.A., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. D-1-GN-09-000007, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant David P. Hissey sued appellee JP Morgan Chase Bank N.A. ("Chase")
alleging that a foreclosure sale conducted by Chase was wrongful and seeking to have title to certain
property quieted in his name.  Chase responded by filing a counterclaim seeking judgment for
possession of the property and attorneys' fees.  Chase then filed traditional and no-evidence motions
for summary judgment.  After a hearing, the trial court granted the motion for summary judgment
and rendered a take-nothing judgment against Hissey.  The trial court also rendered judgment that
Chase have possession of the property and awarded it attorneys' fees.  We will affirm the trial
court's judgment.

FACTUAL AND PROCEDURAL BACKGROUND
 In February 2006, Hissey executed a fixed/adjustable rate note payable to Long
Beach Mortgage in the original principal amount of $404,000 (the "Note").  The Note secured a
Deed of Trust that granted a lien against property located at 901 West Mary in Austin.  As of
September 25, 2008, Chase was the successor in interest to the Note.  Hissey defaulted on the Note,
and Chase foreclosed on the Deed of Trust on November 2, 2008.  Chase was the successful bidder
at the foreclosure sale, and a Substitute Trustee's Deed was executed transferring title to the property
from Hissey to Chase.
		Hissey sued Chase alleging wrongful foreclosure and seeking a declaratory judgment
quieting title in his name.  Chase counterclaimed seeking possession of the property and attorneys'
fees, and thereafter filed traditional and no-evidence motions for summary judgment.  Hissey filed
a response supported by three affidavits containing virtually identical averments regarding
documents allegedly contained in the real property records.  Chase objected to each of the affidavits
on the grounds that they failed to include the materials from the real property records and contained
conclusory statements regarding title to the property.
		The trial court conducted a hearing on the motion for summary judgment.  At the
commencement of the hearing Hissey, appearing pro se, demanded evidence of the trial court's
"authority . . . to sit in a judicial capacity [] as established by the Texas Constitution and Texas
statutes."  Hissey stated that before "consent[ing] to the jurisdiction of the Court" he would, among
other things, have to conduct "a forensic analysis of the original oath of office of both the judge and
the clerk of the court."  In response to Hissey's continued demands for evidence of the court's
"authority to sit in a judicial capacity," the trial court showed him her judicial commission and oath
of office.  Hissey refused to comply with the trial court's admonitions that he sit down and cease
interrupting the court, stating "You have no authority over me."  When the trial court attempted to
proceed with the hearing on Chase's motion for summary judgment, Hissey stated "I forbid you to
speak to this man [counsel for Chase]."  After repeatedly warning Hissey that she would remove him
from the courtroom if he refused to permit the proceeding to go forward, the trial court ultimately
committed Hissey to jail for contempt of court and directed the sheriff's deputy to escort him from
the courtroom.  Thereafter, the trial court heard Chase's arguments in support of its motion for
summary judgment, sustained its objections to Hissey's summary-judgment evidence, and granted
the motion.  The trial court rendered judgment that Hissey take nothing by way of his claims and that
Chase have possession of the property.  The trial court also awarded attorneys' fees to Chase.  This
appeal followed.

DISCUSSION
		Hissey has filed in this Court a three page brief containing a description of his
dealings with Long Beach Mortgage, an abbreviated summary of Chase's foreclosure on the
property, his account of the events that occurred during the hearing on Chase's motion for summary
judgment, and general complaints about the actions taken by an unidentified debt collector
and constable.
		Our appellate rules have specific requirements for briefing that require appellants to
state concisely the complaint they may have, provide understandable, succinct, and clear argument
explaining why their complaint has merit in fact and in law, and cite and apply law that is applicable
to the complaint being made, along with appropriate record references.  See Tex. R. App. P. 38.1 (f),
(h), (i).  Only when we are provided with proper briefing may we discharge our responsibility to
review and appropriately decide the issues raised.  See Bolling v. Farmers Branch Indep. Sch. Dist.,
315 S.W.3d 893, 895 (Tex. App.--Dallas 2010, no pet.).  We are not responsible for identifying
possible trial court error or for searching the record for facts that may be favorable to a party's
position.  Id.; Canton-Carter v. Baylor College of Med., 271 S.W.3d 928, 931 (Tex. App.--Houston
[14th Dist.] 2008, no pet.).  To do so would be to abandon our role as judges and become an
advocate for that party.  Bolling, 315 S.W.2d. at 895; Canton-Carter, 271 S.W.3d at 931; see also
Valadez v. Avitia, 238 S.W.3d 843, 845 (Tex. App.--El Paso 2007, no pet.) (appellate court has no
discretion to consider issue not raised in appellant's brief).  Although we liberally construe pro se
briefs, litigants who represent themselves are held to the same standards as litigants represented by
counsel.  See Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184-85 (Tex. 1978).  To hold
otherwise would give pro se litigants an unfair advantage over litigants with an attorney.  Id. at 185. 
We do not apply different standards because a case is presented by a litigant acting without the
advice of counsel.  Martinez v. El Paso County, 218 S.W.3d 841, 844 (Tex. App.--El Paso 2007,
pet. struck).  Accordingly, Hissey must comply with the applicable rules of procedure.  Id.
		An issue presented in an appellant's brief is sufficient if it directs the reviewing
court's attention to the error about which the complaint is made.  Valadez, 238 S.W.3d at 845.  This
requirement is not met by merely uttering brief conclusory statements unsupported by legal authority. 
Id.  Hissey's brief does not identify any issue for review, nor does it contain any legal analysis or
citation to legal authority.  Moreover, Hissey's brief does not state the type of relief he is seeking
from this Court.  See Tex. R. App. P. 38.1(j).  We may not attempt to re-draft and articulate what we
believe Hissey may have intended to raise as error on appeal.  See Martinez, 218 S.W.3d at 845. 
Because Hissey has failed to comply with the requirements of rule 38 of the Texas Rules of
Appellate Procedure, he has waived any issues on appeal.  See Fredonia State Bank v. General Am.
Life Ins. Co., 881 S.W.2d 279, 284 (Tex. 1994).

CONCLUSION
		Having concluded that Hissey has failed to raise a bona fide issue for review, we
affirm the trial court's judgment.

						_____________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Pemberton and Rose
Affirmed
Filed:   August 5, 2011